DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	The Amendment filed on 16 March 2021 has been entered; claims 27-40 remain pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 31-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Featherstone et al. (U.S. Patent # 4765913) in view of Jost et al. (U.S. Patent # 4405463).
	With respect to claims 27, 33, 34, and 40, Featherstone discloses a method of producing geothermal power using geothermal brines and producing a brine with reduced silica and iron concentrations having improved injectivity (Abstract; Fig. 1A; Column 1, lines 10-15; Column 5, lines 31-39), comprising: flashing a geothermal brine comprising silica and iron (II) (Column 4, lines 33-48; Column 8, lines 54-56) to generate electrical power (Column 5, lines 35-56), wherein the flashing produces precipitated silica and a flashed brine (Column 6, lines 24-47); separating the precipitated silica in reactor clarifier 92 and thickener 94 and returning the precipitated silica to the flashing step (see Fig. 1A where precipitated silica stream 108 is returned to high pressure flash crystallizer 56; see also Column 7, lines 21-31. “silica management step”); reducing the temperature of the flashed brine to 220°F or ~104°C (Column 6, lines 63-65; Column 7, line 21-25); adding a base embodied as calcium or sodium hydroxide to react with the iron and silica present to form precipitated silica-iron solids (Column 4, lines 49-68; Column 9, lines 47-59); separating the silica-iron solids from the brine in thickener 94 (Column 7, lines 15-30); and reinjecting the brine (Column 7, lines 38-51; Fig. 1A).
	Featherstone does not specifically teach oxidizing the brine; however, through the addition of the base, iron (III)-containing solids are formed (Column 9, lines 47-59); additionally, the Examiner submits that at least some oxidizing of the brine is occurring after the atmospheric flashing step, as the brine is subjected to the air in the reactor clarifier 92 and thickener 94 (Fig. 1A).  
	Furthermore, Jost teaches oxidizing a geothermal brine (Abstract). 
	It would have been obvious to add the oxidizing step of Jost to the method of Featherstone because the goal in Featherstone is to separate iron-silica solids from the brine, and Jost teaches that the oxidations step facilitates that (Abstract). 
	With respect to the limitations concerning the amount of remaining silica and iron in the brine prior to reinjection, it is submitted that these “intended result” limitations are met through carrying about the method of Featherstone in view of Jost. 
	With respect to claims 31 and 32, Featherstone teaches a flash crystallizer 56 and reactor clarifier 92 in the process (Fig. 1A), as well as a pH modification (Abstract; Column 4, lines 60-68).
	With respect to claims 35 and 36, Featherstone in view of Jost discloses returning the precipitated silica to the flash crystallizer 56 from thickener 94 as described above, where the separation can be considered as the same step (the reactor clarifier 92 and thickener 94 work to separate the silica from the flash crystallizer which is converted at least in part to the silica-iron solids); however, part of the silica is returned and so may be considered as a “separate step” since both are occurring. 
	Furthermore, even if the ordinary artisan would consider the silica management step and silica-iron removal step to be a single step, it has been held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
With respect to claims 37-39, concerning the limitations concerning the operation time, it is submitted that these “intended result” limitations are met through carrying about the method of Featherstone in view of Jost. 
	
Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Featherstone in view of Jost as applied to claim 27, and further in view of Michelson et al. (U.S. Patent # 4127989).
With respect to claims 28-30, Featherstone in view of Jost does not specifically teach removing lithium, manganese, or zinc from the brine. 
	Michelson teaches removing lithium, manganese, and zinc from a geothermal brine (Column 8, lines 8-21; Column 6, lines 39-68). 
It would have been obvious to add the step of removing lithium and manganese from geothermal brines as taught by Michelson to the method of Featherstone/Jost because Michelson discloses that geothermal brines typically have lithium and other values which can be separated and sold for a profit (Column 5, lines 17-21, 40-47). Removing these values prior to reinjection would have been obvious to the ordinary artisan, otherwise they couldn’t be recovered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,935,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claim 27 is encompassed by the scope of claim 15 of Patent (‘006) (see claim 20 for the flashing step), and the scope of instant claim 34 is encompassed by the scope of claims 1 and 15 of Patent (‘006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07 October 2022